August 29, 2014


B/E Aerospace, Inc.
1400 Corporate Center Drive
Wellington, FL  33414


Dear Sirs:


Reference is made to the Amended and Restated Employment Agreement between me
and B/E Aerospace, Inc., a Delaware corporation (the “Company”), dated July 29,
2013 (the “Agreement”). Capitalized terms not otherwise defined herein shall
have the meaning set forth in the Agreement.  In consideration of the mutual
promises hereinafter set forth, and for other good and valuable consideration, I
and the Company agree to modify the Agreement in the manner set forth below.


I hereby agree, effective as of the date hereof, to waive my rights to any
Gross-Up Payment relating to the application of Sections 280G and 4999 of the
Code pursuant to Section 5(h) of the Agreement and to the application of Section
409A of the Code pursuant to Section 14 of the Agreement.  This waiver is
voluntary. In addition, I and the Company hereby agree that, in the event that I
become subject to Excise Tax under Section 4999 of the Code, the Company will
reduce the applicable payments (but not below zero) to the greatest amount which
may be paid without me becoming subject to the Excise Tax, but only to the
extent that the reduced amount would provide me with a greater after-tax benefit
than an unreduced payment that would be subject to the Excise Tax.


Except as specified above, this letter does not affect any other terms of the
Agreement, which remains in full force and effect.





  Very truly yours,                    
 
/s/ Thomas P. McCaffrey    
Thomas P. McCaffrey
 


 
 

BE AEROSPACE, INC.                 /s/ Stephen Swisher    
Stephen Swisher
    Vice President - Finance and Controller    

 
 
 
 
 
 
 

--------------------------------------------------------------------------------